Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on July 28, 2021, that includes a response to the Final Office Action mailed January 28, 2021, has been entered. Claims 53 and 62 have been amended; claims 1-52, 60, 61, and 68 have been canceled; and no claims have been newly added. Claims 65-67 have been withdrawn. Claims 53-59 and 62-64 are currently under examination in the application.
Withdrawal of Prior Claim Rejections - 35 USC § 103
Keegan et al. do not appear to explicitly disclose PLGA nanoparticles in which substantially all (e.g. all) of the carboxyl groups on the PLGA particles are from the PLGA, as now stipulated in newly amended claim 53. Therefore, the 35 USC 103 rejection presented in the Final Office Action mailed January 28, 2021 is hereby withdrawn. 
Claim Objections
Claim 53 contains improper English grammatical format, for at least the following reasons:

2. There should be a comma between “a therapeutically active agent” and “and”. 
3. There should be a semicolon rather than a comma between “excipients” and “wherein”. 
Appropriate correction is required.
Obviousness-Type Double Patenting 
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to 
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  
I. Claims 53-59 and 62-64 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-9 of U.S. Patent No. 10,471,093.
Applicant claims a pharmaceutical composition comprising poly (lactic-co-glycolic acid) (PLGA) particles “modified” to contain one or more carboxyl groups on the particle surface; wherein the particle diameter is about 0.5 µm, or between 0.1-10 µm, and wherein the particles are “modified” naked PLGA particles free from therapeutically active ingredients. The instant specification discloses that the claimed particles can be employed in a method of ameliorating an inflammatory immune response in a subject.
Claims 1-9 of U.S. Patent No. 10,471,093 disclose a method of ameliorating an inflammatory immune response in a subject comprising administering to the subject in need thereof a pharmaceutical composition comprising poly (lactic-co-glycolic acid) (PLGA) particles “modified” to contain one or more carboxyl groups on the particle surface; wherein the particle diameter is about 0.5 µm, or between 0.1-10 µm, and 
Although the claims at issue are not identical, they are not patentably distinct from each other because Claims 1-9 of U.S. Patent No. 10,471,093 are employing the instantly claimed composition, and the instant specification discloses that the claimed composition can be employed in this exact manner. 
II. Claims 53-59 and 62-64 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3, and 7-9 of copending U.S. Patent Application No. 16/150,093.
Applicant claims a pharmaceutical composition comprising poly (lactic-co-glycolic acid) (PLGA) particles “modified” to contain one or more carboxyl groups on the particle surface; wherein the particle diameter is about 0.5 µm, or between 0.1-10 µm, and wherein the particles are “modified” naked PLGA particles free from therapeutically active ingredients. The instant specification discloses that the claimed particles can be employed in a method of ameliorating an inflammatory immune response in a subject.
Claims 1, 3, and 7-9 of copending Application No. 16/150,093 disclose a pharmaceutical composition comprising carboxylated particles free from attached antigenic moieties, wherein the carboxylated particles can be carboxylatd poly (lactic-co-glycolic acid) (PLGA) particles between 0.1-10 µm in diameter.
Although the claims at issue are not identical, they are not patentably distinct from each other because the carboxylated PLGA particles of the copending claims do not necessarily contain a therapeutically active ingredient, and the instantly claimed carboxylated PLGA particles do not necessarily contain attached antigenic moieties.

Claim Rejections - 35 USC § 112 1st Paragraph 
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 53-59 and 62-64 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. 
The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 53 now stipulates in a wherein clause the newly added limitation “the effective amount comprises at least 108 therapeutically active carboxylated PLGA particles”. Applicant points to paragraph [0055] for support. However, paragraph [0055] discloses that the effective amount can be 102 to 1020 particles, or 103 to 1015 particles, or 106 to 1012, or 108 to 1010. However, there is not adequate support for the claimed range of “greater than 108” particles, which is significantly broader in scope. 

Claims 54-59 and 62-64 depend from claim 53. 
Claim Rejections - 35 USC § 112 2nd Paragraph
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 53-59 and 62-64 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 53 is indefinite for the following reasons:
1. Claim 53 stipulates in a wherein clause that “substantially all” of the carboxyl groups on the particles are from the PLGA, which renders the claim indefinite. The expression “substantially all” is not defined by the claim or the specification, and is an arbitrary and relative expression. One of ordinary skill in the art cannot definitively ascertain whether “substantially all” necessarily or optionally includes “all”, or rather necessarily excludes “all”, and cannot definitively ascertain the metes and bounds of “substantially all”. For example, does “substantially all” mean e.g. more than 98%, or rather e.g. more than 50% (i.e. simply a majority of the carboxyl groups). 
***In view of dependent claim 62, for examination at this time, the phrase “substantially all” is being interpreted as encompassing within its scope “all”, notwithstanding the definition of “carboxylated PLGA particles” given in the specification. 
2. Claim 53 first introduces “a therapeutically active agent”, then stipulates that the therapeutically active agent is “therapeutically active carboxylated…PLGA…particles”, then later stipulates in a wherein clause that “the therapeutically active carboxylated PLGA particles do not comprise one or more additional therapeutically active agents”, which renders the claim indefinite. One of ordinary skill in the art cannot make heads or tails out of this. First, while the claim makes it clear that the PLGA particles contain at least one therapeutically active agent, one of ordinary skill in the art cannot definitively ascertain whether the PLGA particles are necessarily limited to containing only one therapeutically active agent, or rather can contain multiple therapeutically active agents. Second, one of ordinary skill in the art cannot definitively ascertain whether the expression “do not comprise one or more additional therapeutically active agents” is intended to mean that there are no additional therapeutically active agents at all other than the requisite one (or more) already present, or rather that by the expression “one or more” in the alternative means more broadly that it either does not comprise any additional therapeutically active agents at all (i.e. ) or may comprise one additional therapeutically active agent but not more than one additional therapeutically active agent. Combining the first and second points, one of ordinary skill in the art cannot definitively ascertain whether the therapeutically active PLGA particles are necessarily limited to comprising only one therapeutically active agent, may comprise up to two therapeutically active agents, or in fact may comprise any number of therapeutically active agents. 
 For examination at this time, the claims are being interpreted as if the “therapeutically active PLGA particles” can contain any number of therapeutically active agents
Claim 53 stipulates in a wherein clause that “the effective amount comprises at least 108 therapeutically active carboxylated PLGA particles”. The claim is directed merely to a pharmaceutical composition, not a method of treatment, and the claim does not specify what the “effective amount” is even in reference to. More central to the point, however, is that stating that “the effective amount comprises at least 108” PLGA particles is certainly not the same as stipulating that “the pharmaceutical composition comprises at least 108 PLGA particles”. The claim never definitively states that the composition itself comprises at least 108 PLGA particles, or that the composition itself necessarily contains “an effective amount” of anything. Moreover, an expression such as “the composition comprises at least 108 PLGA particles” is definite, but the actual expression in the claim that “the effective amount comprises at least 108” PLGA particles appears to be indefinite. The expression “the effective amount comprises at least 108” is very different from “the effective amount is at least 108”. In other words, because of the “comprising” language, the effective range is open ended, limited only in that the actual range “comprises” the range “at least 108” PLGA particles. The range “at least one PLGA particle” would comprise within its scope the range “at least 108 PLGA particles”. Hence, from the expression put forth, one of ordinary skill in the art cannot definitively ascertain the metes and bounds of the effective amount, and also cannot definitively ascertain whether or not the actual composition itself even necessarily contains the effective amount. 
For examination at this time, the “effective amount” is being interpreted as the range “at least one carboxylated PLGA particle”, which range comprises within its scope “at least 108 carboxylated PLGA particles”. 
Claim 62, which depends from claim 53, stipulates in a wherein clause that “all of the carboxyl groups are from the PLGA”. Claim 53, however, requires “carboxylated PLGA particles” that are “not naked”. The original specification attempts to define “carboxylated PLGA” and “naked PLGA” as follows:
i. “Carboxylated particles” are defined as “any particle that has been modified to contain a carboxyl group on its surface” (see paragraph [0042]). 
ii. “Naked particles” are defined as “beads, particles, or spheres that have not been carboxylated” (see paragraph [0044]).
As anyone of ordinary skill in the art would recognize, PLGA particles naturally contain carboxyl groups, including surface carboxyl groups. In this respect, “carboxylated PLGA particles” could be synonymous with simply “PLGA particles” which naturally contain carboxyl groups. However, the specification appears to provide that “carboxylated PLGA particles” are specifically those that have been modified by the hand of man to contain additional carboxyl groups beyond those naturally present. Therefore, one of ordinary skill in the art, interpreting claim 53 in light of the specification, would assume that all the carboxyl groups cannot be from the PLGA. However, dependent claim 62 stipulates the very opposite thing, i.e. that all the carboxyl groups must be from the PLGA. 
***Therefore, the claims are being interpreted as “carboxylated PLGA particles” includes within the scope of its purview simply “PLGA particles” which naturally have carboxyl groups, including surface carboxyl groups, consistent with dependent claim 62. “Not naked” and “modified naked” are being broadly interpreted according to its plain and ordinary meaning as requiring something else other than a plain PLGA particle, e.g. such as a surface antigen. 
Claims 54-59 and 62-64 are (also) indefinite for depending from an indefinite claim. 
Claim Rejections - 35 USC § 112 4th Paragraph
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 55 and 58 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
Claim 55, which depends from claim 53, stipulates in a wherein clause that the diameter is “about 0.1 µm to about 1 µm”. However, claim 53 stipulates that the range is precisely “0.1 µm to 10 µm”. Hence, claim 55 is broader in scope than claim 53 from which it depends (i.e. “about 0.1 µm” vs “0.1 µm). 
Claim 58, which depends from claim 53, stipulates in a wherein clause that particles are “modified naked” PLGA particles. However, claim 53 already states that 
Claim Interpretation
As noted supra, in view of all the ambiguities, for the purposes of searching for and applying prior art, the claims are being interpreted as if  “carboxylated PLGA particles” includes within the scope of its purview simply “PLGA particles” which naturally have carboxyl groups, including surface carboxyl groups, consistent with dependent claim 62. “Not naked” and “modified naked” are being broadly interpreted according to its plain and ordinary meaning as requiring something else other than a plain PLGA particle, e.g. such as a surface antigen. The “therapeutically active PLGA particles” can contain any number of therapeutically active agents. The “effective amount” is being interpreted as the range “at least one therapeutically active carboxylated PLGA particle”, which range comprises within its scope “at least 108 therapeutically active carboxylated PLGA particles”.
Claim Rejections - 35 USC § 102(b) (I and II)
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A person shall be entitled to a patent unless –

 (b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.
 
I. Claims 53, 55, 56, 58, and 62-64 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by McCarron et al. (Bioconjugate Chem. 2008; 19: 1561-1569).
Applicant claims a pharmaceutical composition comprising therapeutically active carboxylated PLGA particles, and a buffer; wherein the PLGA particle diameter is 0.1-10 µm, and all of the carboxyl groups are from PLGA, but the PLGA particles are “not naked” (i.e. are “modified naked” PLGA particles) 
McCarron et al. disclose a composition comprising therapeutically active PLGA nanoparticles loaded with camptothecin (i.e. a therapeutically active agent), about 100-200 nm in diameter (i.e. “about 0.1 µm” or “about 0.3 µm”) in buffer fluid, which PLGA nanoparticles have a high or low density of surface carboxylic acid groups (i.e. all of the surface carboxyl groups are from the PLGA); wherein the PLGA particles have an antibody conjugated to their surface (i.e. are “not naked” and are “modified naked”) (see Tables 1 and 2). 
Therefore, McCarron et al. anticipate the instantly claimed subject matter.
II. Claims 53-59 and 62-64 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Sahana et al. (J Pharm Sci. 2008; 97(4): 1530-1542).
Applicant claims a pharmaceutical composition comprising therapeutically active carboxylated PLGA particles, and a buffer; wherein the PLGA particle diameter is 0.1-10 
Sahana et al. disclose a composition comprising therapeutically active PLGA nanoparticles loaded with estrafiol (i.e. a therapeutically active agent, e.g. DCM:EA), about 500 nm in diameter (i.e. about 0.5 µm) in phosphate buffer; wherein the PLGA particles further contain PVA and have drug adsorbed to the surface (i.e. are “not naked” and are “modified naked”) (see Table 3; Figure 2; text at pages 1532, 1535). 
Therefore, Sahana et al. anticipate the instantly claimed subject matter.
Response to Arguments
Applicant's arguments filed July 28, 2021 have been fully considered but they are not persuasive.
i) Applicant contends that “claim 53 has been amended to clarify that the pharmaceutical composition comprises at least 108 therapeutically active PLGA particles”, and that “McCarron is silent as to a pharmaceutical composition comprising at least 108 therapeutically active PLGA particles”. 
The Examiner, however, would like to point out the following:
1. In stark contrast to Applicant’s assertion, claim 53 has not been amended to clarify that “the pharmaceutical composition comprises at least 108” PLGA particles. Claim 53 days no such thing. Rather, claim 53 merely states that “the effective amount comprises at least 108 therapeutically active carboxylated PLGA particles”. The claim never states that the composition itself contains at least 108 therapeutically active carboxylated PLGA particles, or that the composition itself contains an “effective 8 therapeutically active carboxylated PLGA particles is effective for. 
2. Moreover, claim 53 does not even definitively state that the “effective amount is at least 108 therapeutically active carboxylated PLGA particles”. Rather, the claim merely states that the “effective amount comprises at least 108 therapeutically active carboxylated PLGA particles”, which is a different limitation. In the former expression (i.e. which is not present), it’s clear what the effective amount actually is. In the latter expression (i.e. which is present), the effective amount appears to be a broader range that encompasses within its purview (i.e. comprises) the range of at least 108 therapeutically active carboxylated PLGA particles. The range “at least one therapeutically active carboxylated PLGA particle “comprises” within its purview the narrower range of “at least 108 therapeutically active carboxylated PLGA particles”. 
3. Hence, from the expression that is present in the claim, one of ordinary skill in the art cannot definitively ascertain the metes and bounds of the effective amount, and also cannot definitively ascertain whether or not the actual composition itself even necessarily contains the effective amount enumerated. Therefore, as noted supra, for examination at this time, the “effective amount” is being interpreted as the range “at least one carboxylated PLGA particle”, which range “comprises” within its scope “at least 108 carboxylated PLGA particles”. McCarron’s composition certainly contains at least one carboxylated PLGA particle. Moreover, even assuming, arguendo, that Applicant were to amend claim 53 to stipulate that the composition itself comprises at least 108 carboxylated PLGA particles, such an amendment would not appear to overcome the prior art rejection. Although McCarron does not explicitly state verbatim 8 particles”, with a little math it could be shown that the McCarron composition does in fact contain such a number of particles.
For the foregoing reasons, the 35 USC 102(b) rejection is hereby maintained.
Conclusion
No claims are allowed.
Inquiries
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID BROWE whose telephone number is (571)270-1320. The examiner can normally be reached Monday - Friday, 9:30 AM to 6 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Johann Richter can be reached on 571-272-0646. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 




/DAVID BROWE/Primary Examiner, Art Unit 1617